DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2022 has been entered.
 

Response to Amendment
Claims 1, 31 and 32 have been amended. Claims 2, 4, 7-10, 13-14, 16-17, 19, 28-30 and 35-38 have been cancelled. Claims 1 and 31-34 are currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 9, 10, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (US Patent No. 5,335,366) in view of Cramer et al. (Cramer; US Pub No. 2017/0359644 A1).
As per claim 1, Daniels teaches an electromagnetic shielding device comprising:
a device body coupled to (Fig. 5, Shielding Means 10, Antenna 12’)…, the device body comprising:
a device body width (Fig. 5, Shielding Means 10)[[;]],
a first layer comprising an electromagnetic transparent material (col. 8, lines 28-34)[[;]],
a second layer having an adhesive backing material for coupling with the object (Fig. 6(c); col. 5, lines 6-8)[[;]], and
a third layer disposed between the first layer and the second layer (Fig. 6(c), Radiation Reflector 30)[[;]],
configured to deflect(Fig. 6(c), Radiation Reflector 30),
wherein the device body is coupled to the inner portion of the stem, the device body having a device body width less than the stem circumference (Fig. 1: Shielding Means is located at an inner position of the device; Fig. 5, Shielding Means 10; col. 9, lines 24-36).

	Daniels does not expressly teach coupled to a wireless earbud,
the wireless earbud having a stem disposed below an ear tip, the stem comprising an inner portion and an outer portion forming a stem circumference, wherein the wireless earbud is configured to send a wireless signal to a secondary wireless earbud through the inner portion of the stem.
	Cramer teaches coupled to a wireless earbud (Fig. 3A, Root Section 216),
the wireless earbud having a stem disposed below an ear tip, the stem comprising an inner portion and an outer portion forming a stem circumference (Fig. 1), wherein the wireless earbud is configured to send a wireless signal to a secondary wireless earbud through the inner portion of the stem (paragraph [0022], lines 11-18).
	Since the electromagnetic radiation blocking technology is disposed within a mobile device which is held against the head of a user while also communicating with a remote cellular network, it would have been obvious to one having ordinary skill in the art at the time the 
As per claim 31, Daniels in view of Cramer further teaches the electromagnetic shielding device of claim 1 [[2]], wherein the device body width is greater than or equal to one-half the earbud body circumference (Daniels, Fig. 3(b), Elongated Member 10’; Morris, Earbuds 212a, 214a: elongated member of Daniels partially covering antenna, i.e. radiation emitting device, where this partial covering may be applied to the earbud to allow for deflecting radiation while also allowing for communication with other components).
As per claim 33, Daniels in view of Cramer further teaches the electromagnetic shielding device of claim 1, wherein the device body comprises a cylindrical form (Daniels, Fig, 3(c), Elongated Member 10’, Antenna 12’) with the second layer disposed on an interior of the cylindrical form (Daniels, Fig. 6(c); col. 5, lines 6-8).
As per claim 34, Daniels in view of Cramer further teaches the electromagnetic shielding device of claim 33, wherein the device body comprises a gap extending along a longitudinal axis of the cylindrical form (Daniels, Fig, 3(c), Elongated Member 10’, Antenna 12’).




Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels in view of Cramer as applied to claim 1 above, and further in view of Dang et al. (Dang; US Patent No. 10,750,268 B2).
As per claim 32, Daniels in view of Cramer teaches the electromagnetic shielding device of claim 1 [[2]]… with the electromagnetic shielding device coupled therewith (Daniels, Fig. 3(c), Radiation Shield 10’, Antenna 12’).
Daniels in view of Cramer does not expressly teach wherein the first layer, the second layer, and third layer comprise a thickness which enables the wireless earbud to be placed within a charging case.
Dang teaches wherein the first layer, the second layer, and third layer comprise a thickness which enables the wireless earbud to be placed within a charging case (Fig. 4, Earbud 125, Case 100).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the earbud sizing as taught by Dang, since Dang depicts in Fig. 4 that such a modification would result in the earbuds fitting into a standard charging case.

Response to Arguments
Applicant’s arguments with respect to the above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684